Chapman, J.
1. The defendant, by contracting with the Continental Insurance Company in their corporate name, admitted, prima facie, their legal existence, and their capacity to make and enforce the contracts. Williams v. Cheney, 3 Gray, 215.
2. The charter, a sworn copy of which is annexed to the depositions, does not absolutely require that all contracts of the corporation shall be signed by the president and secretary, but by them “ or by such other officer or officers as the directors may appoint for that purpose.” Therefore they might appoint the president alone.
3. The deposition of Colladay proves that he came into office as president with the other officers, and acted in that capacity in conjunction with them for a long time, and that he *122was therefore president de facto. Angell & Ames on Corp, § 139. It also proves that he was authorized by the directors to transfer the notes of the company by indorsement of his own name as president. Proof of a vote of the directors is not necessary. Melledge v. Boston Iron Co. 5 Cush. 158.
4. The records of the corporation being out of the jurisdiction of the court, and out of the custody of the witnesses, the depositions were admissible without annexing to them the records or copies of them. All that the plaintiff was bound to prove, to establish a prima facie case, was an indorsement of the notes which would be valid as against the insurance company. This he could establish without going to their records, and the evidence sufficiently establishes the fact. Fay v. Noble, 12 Cush 1. Lester v. Webb, 1 Allen, 34. Exceptions overruled.